[Cite as Lumpkin v. Bur. of Motor Vehicles, 2010-Ohio-2313.]

                                      Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




JARRETT LUMPKIN

        Plaintiff

        v.

BUREAU OF MOTOR VEHICLES

        Defendant

        Case No. 2009-06532-AD

Clerk Miles C. Durfey

MEMORANDUM DECISION



                                         FINDINGS OF FACT
        {¶ 1} 1)      Plaintiff, Jarrett Lumpkin, filed this action against defendant, Bureau
of Motor Vehicles (BMV), alleging that his driver’s license was improperly listed as
suspended on BMV records and as a result his automobile was impounded on May 20,
2009.        Plaintiff filed this complaint seeking to recover damages in the amount of
$204.96 for towing and impound fees as well as $90.00 for court costs. Total damages
claimed amount to $294.96. The $25.00 filing fee was paid. Plaintiff did not supply any
documentation to support his claim that court costs were related to BMV record
keeping.
        {¶ 2} 2)      Defendant filed an investigation report admitting error in recording
plaintiff’s license status. Defendant stated that BMV “has no knowledge of [p]laintiff’s
claimed expenses.”
                                      CONCLUSIONS OF LAW
        {¶ 3} 1)      Resulting damages may be recovered when a plaintiff proves, by a
preponderance of the evidence, his driver’s license was erroneously listed as
suspended by defendant. Ankney v. Bureau of Motor Vehicles (1998), 97-11045-AD;
Serbanescu v. Bureau of Motor Vehicles (1994), 93-15038-AD; Black v. Bureau of
Motor Vehicles (1996), 95-01441-AD.         These damages must directly flow from
defendant’s failure to provide accurate information to authorities. Henighan v. Ohio
Dept. of Public Safety (1997), 97-01619-AD; Jordan v. Bureau of Motor Vehicles (1998),
97-10341.
      {¶ 4} 2)    Plaintiff has proven, by a preponderance of the evidence, that his
driver’s license was improperly listed as suspended by defendant.           McGee v. Ohio
Bureau of Motor Vehicles (1997), 97-03399-AD.
      {¶ 5} 3)    Defendant is liable to plaintiff for damages plaintiff can prove resulted
from defendant’s negligence. Partlow v. Bureau of Motor Vehicles (1997), 97-07820-
AD. Plaintiff has proven that he incurred towing and impound fees as a result of BMV’s
record keeping. However, plaintiff has failed to prove that he suffered the remaining
damages as a result of defendant’s record keeping.              Without any supporting
documentation the court cannot grant court cost damages.
      {¶ 6} 4)    Plaintiff has suffered damages in the amount of $204.96, and the
$25.00 filing fee, which may be reimbursed as compensable costs pursuant to R.C.
2335.19. See Bailey v. Ohio Department of Rehabilitation and Correction (1990), 62
Ohio Misc. 2d 19, 587 N.E. 2d 990.




                              Court of Claims of Ohio
                                                                        The Ohio Judicial Center
                                                                65 South Front Street, Third Floor
                                                                           Columbus, OH 43215
                                                                 614.387.9800 or 1.800.824.8263
                                                                            www.cco.state.oh.us




JARRETT LUMPKIN

      Plaintiff

      v.
BUREAU OF MOTOR VEHICLES

        Defendant

         Case No. 2009-06532-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE
DETERMINATION



         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $229.26, which includes the filing fee. Court costs are
assessed against defendant.




                                           DANIEL R. BORCHERT
                                           Deputy Clerk

Entry cc:

Jarrett Lumpkin                            John R. Guldin
1466 Worthington Street                    Department of Public Safety
Apt. E                                     1970 West Broad Street
Columbus, Ohio 43201                       P.O. Box 182081
                                           Columbus, Ohio 43218-2081
RDK/laa
2/17
Filed 2/22/10
Sent to S.C. reporter 5/21/10